DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT	

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Kristin Biedinger, Reg. No. 60786 on 6/5/2021 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on 6/5/2021. 

IN THE CLAIMS:

Please amend claims 1, 8, and 15. 

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:

1.  (Currently Amended)  A software analysis system for analyzing software development risk by predicting defects in software development, comprising:
a software development server including a processor and a memory; and
an analysis server including an analysis processor and an analysis memory, wherein the analysis server is in communication with the software development server, wherein the analysis processor is configured to:
obtain, from the software development server, a set of prior development data representative of prior software development projects;
identify a set of historical risk factors, wherein the set of historical risk factors is determined based on historical data derived from the set of prior development data, wherein the set of historical risk factors is associated with a historical risk factor model;
define a weighting factor associated with the set of historical risk factors and the historical risk factor model; 
predict a risk value in the pending software development project based on at least the set of historical risk factors, and the weighting factor, the risk value indicating a level of risk of a particular defect occurring when the pending software development project is deployed;
flag a software development risk area; 
generate a notification based on the flag of the software development risk area; and 
based on the flag of the software development risk area to mitigate the level risk of the particular defect.
2.  (Original)  The software analysis system of Claim 1, wherein the analysis processor is further configured to:
generate the historical risk factor model of historical risk factors, based on the set of prior development data, reflecting a mathematical relationship between a set of weighting factors and the set of historical risk factors; and
define the weighting factor associated with the set of historical risk factors and the historical risk factor model.
3.  (Original)  The software analysis system of Claim 1, wherein the analysis processor is further configured to:
obtain an additional set of prior development data associated with additional prior software development projects; and
apply at least one analytical technique to the additional set of prior development data and the weighting factor to refine the weighting factor.
4.  (Original)  The software analysis system of Claim 1, wherein the analysis processor is further configured to:
obtain the set of prior development data, where the set of prior development data includes data from previous stages of the pending software development project; and
identify the set of historical risk factors in part based on data from previous stages of the pending software development project.

6.  (Original)  The software analysis system of Claim 5, wherein the analysis processor is further configured to:
identify a threshold maximum number of software application defects in the pending software development project; 
determine whether the predicted number of defects exceeds the threshold maximum number; and
transmit an alert that the threshold maximum number is exceeded to proactively engage risk mitigation processes.
7.  (Original)  The software analysis system of Claim 1, wherein the analysis processor is further configured to provide a confidence level associated with the predicted risk value.
8.  (Currently Amended)  A method for analyzing software development risk by predicting defects in software development, the method performed by a computer processor of an analysis server, the method comprising:
obtaining, by the computer processor, a set of prior development data representative of prior software development projects;
identifying, by the computer processor, a set of historical risk factors, wherein the set of historical risk factors is determined based on historical data derived from the set of prior development data, wherein the set of historical risk factors is associated with a historical risk factor model;
defining a weighting factor associated with the set of historical risk factors and the historical risk factor model; 

flagging a software development risk area; 
generating a notification based on the flag of the software development risk area; and 
generating at least one suggested developmental solution based on the flag of the software development risk area to mitigate the level of risk of the particular defect.
9.  (Original)  The method of Claim 8, further comprising:
generating the historical risk factor model of historical risk factors, based on the set of prior development data, reflecting a mathematical relationship between a set of weighting factors and the set of historical risk factors; and
defining the weighting factor associated with the set of historical risk factors and the historical risk factor model.
10.  (Original)  The method of Claim 8, further comprising:
obtaining an additional set of prior development data associated with additional prior software development projects; and
applying at least one analytical technique to the additional set of prior development data and the weighting factor to refine the weighting factor.
11.  (Original)  The method of Claim 8, further comprising:
obtaining the set of prior development data, where the set of prior development data includes data from previous stages of the pending software development project; and
identifying the set of historical risk factors in part based on data from previous stages of the pending software development project.

13.  (Original)  The method of Claim 12, further comprising:
identifying a threshold maximum number of software application defects in the pending software development project; 
determining whether the predicted number of defects exceeds the threshold maximum number; and
transmitting an alert that the threshold maximum number is exceeded to proactively engage risk mitigation processes.
14.  (Original)  The method of Claim 8, further comprising providing a confidence level associated with the predicted risk value.
15.  (Currently Amended)  An analysis server including an analysis processor and an analysis memory, wherein the analysis server is in communication with the software development server, wherein the analysis processor is configured to:
obtain, from the software development server, a set of prior development data representative of prior software development projects;
identify a set of historical risk factors, wherein the set of historical risk factors is determined based on historical data derived from the set of prior development data, wherein the set of historical risk factors is associated with a historical risk factor model;
define a weighting factor associated with the set of historical risk factors and the historical risk factor model; 
predict a risk value in the pending software development project based on at least the set of historical risk factors and the weighting factor, the risk value indicating a level 
flag a software development risk area; 
generate a notification based on the flag of the software development risk area; and 
generate at least one suggested developmental solution based on the flag of the software development risk area to mitigate the level of risk of the particular defect.
16.  (Original)  The analysis server of Claim 15, wherein the analysis processor is further configured to:
generate historical risk factor model of historical risk factors, based on the set of prior development data, reflecting a mathematical relationship between a set of weighting factors and the set of historical risk factors; and
define the weighting factor associated with the set of historical risk factors and the historical risk factor model.
17.  (Original)  The analysis server of Claim 15, wherein the analysis processor is further configured to:
obtain an additional set of prior development data associated with additional prior software development projects; and
apply at least one analytical technique to the additional set of prior development data and the weighting factor to refine the weighting factor.
18.  (Original)  The analysis server of Claim 15, wherein the analysis processor is further configured to:
obtain the set of prior development data, where the set of prior development data includes data from previous stages of the pending software development project; and

19.  (Original)  The analysis server of Claim 15, wherein the analysis processor is further configured to determine a predicted number of defects associated with the pending software development project.
20.  (Original)  The analysis server of Claim 19, wherein the analysis processor is further configured to:
identify a threshold maximum number of software application defects in the pending software development project; 
determine whether the predicted number of defects exceeds the threshold maximum number; and
transmit an alert that the threshold maximum number is exceeded to proactively engage risk mitigation processes.


--End--


Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 10-12, Jones et al. (US 6,219,805 B1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of define a weighting factor associated with the set of historical risk factors and 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193